Honorable Chris Raff Prosecuting Attorney P. O. Box 164 Searcy, Arkansas  72143
RE:  Opinion Request
Dear Mr. Raff:
This is in response to your request from your deputy concerning the following:
   Whether a county sheriff may reduce court-imposed sentences of inmates in a county jail through the use of meritorious good time?
The answer to this question is clearly yes.  Ark. Stat. Ann. 46-424 — 428 (Supp. 1985) give sheriffs the authority to promulgate regulations and rules to be approved by the quorum court concerning meritorious good time for county inmates.  I would refer you to these statutes to answer any questions that you might have regarding the specifics of how such a system would work.  This opinion of which I hereby approve was prepared by Assistant Attorney General Joel Huggins.